OPINION — AG — **** INSURANCE COMMISSIONER — ORDER OR NOTICE PROCEDURES **** (1) THE OKLAHOMA INSURANCE COMMISSIONER UNDER THE EXISTING OKLAHOMA STATUTES IS AUTHORIZED TO ISSUE ORDER AND NOTICES COVERING MISREPRESENTATION MADE BY AGENTS, ACTIONS TAKEN BY HIM ON THE APPROVAL OR DISAPPROVAL OF POLICY FORMS, AND ACTIONS WITHDRAWING APPROVAL OF POLICY FORMS PREVIOUSLY SUBMITTED AND APPROVED. (2) THE INSURANCE COMMISSIONER DID NOT FOLLOW THE PRESCRIBED PROCEDURES REQUIRED BY LAW IN THE PREPARATION AND ISSUANCE OF THE SUBJECT BULLETIN, AND THE SAME IS INEFFECTIVE TO ACCOMPLISH THE APPARENT INTENT OR PURPOSE IN PROPERLY DEALING WITH MISREPRESENTATION MADE BY AGENTS, ISSUING NOTICE OF ACTIONS TO BE TAKEN BY THE COMMISSIONER ON POLICY FORMS SUBMITTED IN THE FUTURE AND TO WITHDRAWN APPROVAL OF POLICY FORMS PREVIOUSLY SUBMITTED AND APPROVED. (3) THE INSURANCE COMMISSIONER IS REQUIRED TO FOLLOW THE PROCEDURES OF 36 O.S. 1961 1412 [36-1412] IN DEALING WITH MISREPRESENTATIONS MADE BY LIFE, ACCIDENT AND HEALTH AGENTS. HE IS REQUIRED TO FOLLOW THE PROCEDURES PRESCRIBED BY 36 O.S. 1970 Supp., 3610 [36-3610] IN APPROVING OR DISAPPROVING POLICY FORMS SUBMITTED TO HIS OFFICE FOR THAT PURPOSE. HE IS FURTHER REQUIRED TO FOLLOW THE STATUTORY PROCEDURES CONTAINED IN 36 O.S. 1970 Supp., 3610 [36-3610] AND 36 O.S. 1961 3611 [36-3611] WHEN WITHDRAWING APPROVAL OF A POLICY FORM WHICH HAS BEEN PREVIOUSLY APPROVED. CITE: 36 O.S. 1970 Supp., 307 [36-307], 36 O.S. 1961 3611 [36-3611], (ODIE NANCE)